 


113 HRES 66 EH: Providing for consideration of the bill (H.R. 273) to eliminate the 2013 statutory pay adjustment for Federal employees, and for other purposes.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 66 
In the House of Representatives, U. S.,

February 14, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 273) to eliminate the 2013 statutory pay adjustment for Federal employees, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 273) to eliminate the 2013 statutory pay adjustment for Federal employees. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit. 
2.During any recess or adjournment of not more than three days, if in the opinion of the Speaker the public interest so warrants, then the Speaker or his designee, after consultation with the Minority Leader, may reconvene the House at a time other than that previously appointed, within the limits of clause 4, section 5, article I of the Constitution, and notify Members accordingly.  
3.It shall be in order at any time through the legislative day of February 15, 2013, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to a measure condemning the government of North Korea and its February 12, 2013, test of a nuclear device.  
4.On any legislative day during the period from February 16, 2013, through February 22, 2013— 
(a) the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I. 
 
Karen L. Haas,Clerk.
